DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application was examined under the first inventor to file provisions of AIA .

Status of Claims
Claims 15-16 and 18-25 are pending.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below to claim 15, 22, and 24.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Garrett Tobin (Reg. No. 77,494) on 26 August 2022.

The claims have been amended as follows: 
In claim 15 at last line, “and has a” has been changed to read -- the additive is melted into at least a portion of the grain boundaries, and the additive has a --.
In claim 22 at last line, “material,” has been changed to read -- material, the additive is melted into at least a portion of the grain boundaries, --.
In claim 24 at last line, “material,” has been changed to read -- material, the additive is melted into at least a portion of the grain boundaries, --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest a nuclear fuel pellet having a fissile material selected from UN and U3Si2, where an oxidation resistant additive coats at least a portion of grain boundaries of the fissile material.  The additive has a melting point greater (claim 15) or lower (claims 22 and 24) than sintering temperature of the fissile material.  The additive is melted into at least a portion of the grain boundaries.  Furthermore, the additive has a median particle size less than that of UN or U3Si2 (claim 15), or the additive is a borosilicate glass (claims 22 and 24).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Allowable Subject Matter
Claims 15-16 and 18-25 are allowable over the prior art of record.

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646